Title: To John Adams from William Wood, 2 March 1820
From: Wood, William
To: Adams, John


				
					
					Boston—March 2. 1820
				
				The Committee for receiving Donations for the Apprentices’, Library acknowledge the recpt. of Mr Adams’ noble present of the Sixty Four Volumes, of “Universal History” a work, which will be of the greatest utility to our Young Readers, they indeed are, a Library of themselves, and give a value to the collection which our warmest wishes & hopes have not dared to expect.—it would charm your noble Heart. Respected Sir, to witness the popularity this humble attempt to disseminate knowledge enjoys, The hour, which brought your obliging Note gave us a similar one from Mr Gore of Waltham which does Honor to his feelings & Heart,—the “Universal History” is placed upon the principle Shelf of the Library surrounding the Bust, of the Donor, who appears to look with satisfaction upon our attempts to soften the rigors of existence, among the mechanic, & needy Youth of Boston.In behalf of the Committee / I am Your / faithful Servt
				
					Wm: Wood
				
				
			